MEMORANDUM1
Eric Clark Wheeler appeals the district court’s order denying his petition for a writ of habeas corpus under 28 U.S.C. § 2254. We have jurisdiction pursuant to 28 U.S.C. § 2253. We review de novo a district court’s denial of a 28 U.S.C. § 2254 *729petition, Smith v. Stewart, 140 F.3d 1263, 1267 (9th Cir.1998), and we affirm for the reasons stated in the magistrate judge’s Findings and Recommendations, which were adopted by the district court in an order entered on August 3,1999.
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.